McCLELLAN, C. J.
As we read section 9 of the act of February 8, 1899, “To confer additional jurisdiction upon the county court of Lowndes county, and to regulate proceedings tlimein” (Acts, 1898-9, pp. 731-5), it involves no deprivat.on or denial of a jury trial. We construe that section to provide simply and only for the giving of bail by defendants who demand a trial by jury for their appearance at the jury terms of the county court, and in no sense to malee the giving of appearance bonds a condition precedent in any case to having a trial by jury. If a defendant demands a jury but is unable fo give bail for his appearance at the ensuing-jury term he stands, committed, but is none the less entitled to be tried by a jury in accordance with liis. demand when such jury term is held.
Affirmed.